Citation Nr: 0427117	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  01-08 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 70 percent for panic 
disorder with agoraphobia, major depressive disorder and 
obsessive-compulsive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1991 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
generalized anxiety disorder with an evaluation of 30 
percent.  The veteran filed a timely appeal and the claim was 
certified to the Board in May 2003.  The Board remanded the 
claim in August 2003 for further development.  After such 
development was undertaken, the RO issued the veteran and his 
representative a supplemental statement of the case.  The 
case was then returned to the Board.

The Board notes that during the pendency of the veteran's 
appeal, the RO twice granted an increased evaluation for the 
service-connected anxiety disorder.  In October 2001, the RO 
increased the rating from 30 percent to 50 percent.  In March 
2004, the RO recharacterized the veteran's service-connected 
disability as panic disorder with agoraphobia, major 
depressive disorder and obsessive-compulsive disorder and 
increased the evaluation from 50 percent to 70 percent.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id. 


FINDINGS OF FACT

1.  The veteran's panic disorder with agoraphobia, major 
depressive disorder and obsessive-compulsive disorder are 
manifested by occupational and social impairment, with 
deficiencies in most areas due to obsessional rituals which 
interfere with routine activities, nearly continuous panic, 
depression affecting the ability to function independently, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.

2.  Gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, and danger to self or others are not demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
panic disorder with agoraphobia, major depressive disorder 
and obsessive-compulsive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.126, 4.130, Diagnostic Codes 9412-9434 (2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

The United States Court of Appeals for Veterans' Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA was enacted in 
November 2000.

In the present case, the issue on appeal arises from a claim 
for an increased rating for an anxiety disorder.  In this 
context, the Board notes that a substantially complete 
application was received in May 2000.  In March 2001, prior 
to its final adjudication of this claim, the AOJ provided 
notice to the claimant regarding the VA's duty to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim for an 
increased rating; information and evidence that VA would seek 
to provide; and information and evidence that the claimant 
was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised that VA would 
retrieve any medical evidence the veteran alerted it to.  
Thus, the Board finds that the content and timing of the 
March 2001 notice comport with the requirements of § 5103(a) 
and § 3.159(b).

Increased Evaluation
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for generalized anxiety 
disorder in July 1999 and evaluated at 30 percent under DC 
9400.  When the veteran's rated disability was 
recharacterized as panic disorder with agoraphobia, major 
depressive disorder and obsessive-compulsive disorder, the 
diagnostic code consequently changed to DC 9412-9434.  The 
Board observes that despite the change in codes, mental 
disorders are rated generally under the same diagnostic 
criteria, as outlined below. 

Under the rating criteria for mental disorders, a 30 percent 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, DC 9412-9434.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to the Board's August 2003 remand, the veteran 
underwent VA mental disorder examination to determine the 
severity of his disability in February 2004.  The examiner 
noted that the veteran was appropriately dressed with 
adequate grooming and hygiene.  His mood was dysphoric and 
his affect tense.  Some motoric evidence of anxiety was 
noted, in the form of his constantly bouncing his leg 
throughout the exam.  Thought processes were well organized.  
No paranoid, or otherwise unusual thought content was noted.  
The veteran did report that he becomes distressed if his 
daily routine, to include his showering and tooth brushing, 
is disturbed.  He also touches things only with his right 
hand.  The veteran reported that he feels somewhat obsessed 
in keeping things very neat, organized and clean.  

The veteran reported frequent, incapacitating panic attacks, 
which bring on an intense fear of death by heart attack.  
When not experiencing a panic attack, he has a near-constant, 
intense fear of the attacks occurring, and describes them as 
prone to occur at any time.  He reported that sometimes he is 
unable to leave the house out of fear of more panic attacks, 
and has stayed inside for as long as a week.  He actively 
avoids public places where he has experienced attacks before, 
which include former places of employment.  

The veteran reported several instances of serious road rage, 
including one instance in which a female driver cut him off, 
both drivers pulled over, the veteran exited his vehicle and 
approached a male in the other car, at which time they 
shouted at one another.

The veteran's work history includes three jobs from May 2001 
to February 2004, with intermittent periods of unemployment.  
He worked as a cook for some time, but quit the job because 
he did not feel he "fit in" and felt that it "caused 
problems with nervousness."  He was a car salesman for about 
six months, but experienced frequent panic attacks, which 
resulted in him having to leave work periodically.  He 
obtained a job at a tire company, which he states was "a 
very good job," but was placed on medical leave because of 
panic attacks he was experiencing both on the way to and 
while at work.

The veteran reported there are few personal relationships in 
his life.  He reported the recent break-up between himself 
and his girlfriend of four years, who he had described in his 
personal hearing before the RO in February 2002 as one who 
helped him communicate with his children and manage his 
affairs.  He reported having little contact with his family 
of origin, speaking only to one sister occasionally.   He has 
a good relationship with his three children in as much as he 
is able to provide for them; however, he feels he is 
sometimes emotionally inaccessible to them, because of his 
anxiety problem.

Upon review of the claims file and the complete mental 
examination, the examiner indicated diagnoses of panic 
disorder with agoraphobia; major depressive disorder, 
recurrent, moderate; and, obsessive-compulsive disorder.  A 
Global Assessment of Functioning score of 40 was noted, 
indicating major impairment in several areas.  The examiner 
opined that the veteran's service-connected anxiety and 
associated depression causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, and social functioning due to obsessional 
rituals which interfere with routine activities, nearly 
continuous panic, depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, including work or a work-like setting, and 
inability to establish and maintain effective relationships.  
He further noted that there was no evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or persistent danger of hurting himself or others.

The veteran's psychiatric disorder is currently rated at 70 
percent disabling.  As shown on the most recent VA 
examination, the disorder is manifested by obsessional 
rituals which interfere with routine activities, such as the 
veteran's becoming highly distressed if his morning routine 
is disturbed as well as his perceived need to touch 
everything with his right hand only.  Additionally, he 
experiences a near-continuous panic which affects his ability 
to function independently, appropriately and effectively.  
This is evidenced by the veteran's frequently occurring, 
incapacitating panic attacks, which on occasion have led him 
to stay inside his house for long periods of time.  He 
describes his fear both of the attacks themselves, and of 
imminent death during these attacks, as intense.  He has 
impaired impulse control, in that he sometimes is unable to 
handle his anger.  An instance of road rage is of record.  
The veteran has difficulty in adapting to stressful 
circumstances such as work situations.  As his work history 
demonstrates, he has been unable to keep a job for an 
extended period of time, because the panic attacks cause him 
to miss time.   Finally, the veteran is unable to establish 
and maintain effective relationships.  Contact with his 
family of origin is minimal.  Though he can provide for his 
children financially, he is unable to connect with them 
emotionally.  These symptoms more nearly approximate the 
criteria listed under the 70 percent rating he is currently 
assigned.  The most recent examination report explicitly 
ruled out many of the symptoms for the next higher (100 
percent) rating, such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations, or grossly inappropriate behavior.  It is not 
shown in the record that the veteran manifests intermittent 
inability to perform activities of daily living, including 
personal hygiene.  The veteran is not perceived to be a 
threat to himself or others.  Thus, an increased rating (100 
percent) is not warranted.

The February 2004 VA examiner was quite clear in 
distinguishing between the symptoms of the 70 percent 
criteria and those of the 100 percent criteria.  However, the 
examiner stated "it would be hard to imagine that [the 
veteran] could sustain any meaningful employment as long as 
his symptoms persist at current levels."  In the March 2004 
rating decision granting a 70 percent rating, the rating 
specialist directed that the veteran be sent VA Form 21-8940 
(Application for Total Compensation Rating due to Individual 
Unemployability).  As this inferred claim is pending, the 
Board will not address it.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 70 percent for panic 
disorder with agoraphobia, major depressive disorder, and 
obsessive-compulsive disorder is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



